Citation Nr: 0929530	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for pes planus/plantar fasciitis with posterior 
tibial muscle myofascial pain.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine, to include as secondary to 
bilateral foot condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for pes planus/plantar 
fasciitis with posterior tibial muscle myofascial pain (10 
percent); and denied service connection for bilateral leg 
condition, bilateral knee condition, degenerative changes of 
the lumbar spine, and bilateral ankle condition.  In January 
2007, the evaluation for the service-connected bilateral foot 
condition was increased to 30 percent effective the date of 
claim.  

The Board has recharacterized the appeal issue regarding 
service connection for a bilateral ankle condition to include 
consideration of whether new and material evidence has been 
received.  As the claim is reopened herein, the Veteran is 
not prejudiced by such action.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The issues of evaluation of bilateral foot condition; and 
entitlement to service connection for bilateral leg 
condition, bilateral knee condition, degenerative changes of 
the lumbar spine, and bilateral ankle condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1982, the RO denied service connection for painful 
ankles.  The Veteran did not appeal this decision within one 
year of notification.  

2.  Evidence submitted since the May 1982 decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a bilateral ankle condition.  


CONCLUSIONS OF LAW

1.  The May 1982 decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

2.  New and material evidence has been submitted since the 
May 1982 decision and the claim of service connection for a 
bilateral ankle condition is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to reopen 
the Veteran's claim for service connection for a bilateral 
ankle condition, any error in the timing or content of VCAA 
notice or assistance with regard to this issue is considered 
moot.

II. Analysis

Rating decision dated in May 1982 denied service connection 
for painful ankles, essentially based on a finding that there 
was no pathology found.  The Veteran did not appeal this 
decision within one year following notification and it is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981).  

In June 2004, the Veteran submitted a claim to reopen.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a) (2008).  

In the June 2005 decision, the RO listed the issue as service 
connection for bilateral early calcaneal spur (claimed as 
ankles) and although the prior final decision was discussed, 
it is unclear whether the claim was reopened or not.  
Regardless, it is a jurisdictional requirement that the Board 
reach its own determination as to whether new and material 
evidence has been presented.  The Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2007); see Barnett v. Brown, 8 Vet. App. 1 (1995).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence of record at the time of the May 1982 denial 
included the Veteran's claim and service treatment records.  
On examination for enlistment in February 1981, the Veteran's 
lower extremities were described as normal on clinical 
evaluation.  He was seen with complaints of ankle pain on 
numerous occasions.  In October 1981, it was noted that there 
was good range of motion of the bilateral ankles, no edema, 
and no Achilles tenderness.  Assessment was ankle pain of 
questionable etiology.  X-rays of the ankles in January 1982 
showed no bone or joint abnormalities.  On podiatry consult 
in January 1982, the Veteran reported pain and swelling in 
his ankles for six months.  Examination was normal and no 
pathology was found.  On examination for separation in March 
1982, the Veteran reported swollen and painful joints.  The 
lower extremities were reported as normal on clinical 
evaluation.  

Evidence added to the record since the prior denial includes 
a September 2004 VA examination.  At that time, the Veteran 
reported that he continues to have pain in the same location 
(anterior ankle) as in the military.  X-rays of the ankles 
suggested bilateral early calcaneal spur.  

On review, this evidence is new as it was not previously 
considered.  The Board also finds it material in that it 
shows current pathology of the ankles.  It is the Board's 
view that this evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a bilateral ankle condition.  Accordingly, the claim is 
reopened.  

Having reopened the claim, it must be addressed on its 
merits.  On review, the Board finds that additional 
development is needed and this will be addressed in the 
Remand section below.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral ankle condition is 
reopened.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the development of a claim.  
This includes assisting with procuring service treatment 
records, relevant post-service treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In a June 2006 statement, the Veteran reported that he had 
been denied benefits by the Social Security Administration 
(SSA).  In reviewing the claims file, it does not appear that 
these records have been obtained.  Medical evidence 
pertaining to the Veteran's SSA claim is potentially relevant 
to the claims currently on appeal and SSA records should be 
requested.  See 38 C.F.R. § 3.159(c)(2) (2008); Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Veteran most recently underwent an examination for his 
feet in September 2004.  In his February 2007 Form 9, the 
Veteran indicated he was in constant pain, which suggests a 
worsening of his condition since his last VA examination.  
Thus, the Board finds that an examination is needed to 
determine the current severity of his disability.  See 
38 C.F.R. § 3.327 (2008); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Furthermore, service records show numerous complaints 
relating to the Veteran's legs and ankles and at separation, 
he reported swollen and painful joints.  The Veteran has 
reported continued symptoms since that time.  The Board 
acknowledges that the Veteran was provided a VA examination 
in September 2004.  X-rays of the ankles suggested bilateral 
early calcaneal spurs.  X-rays of the knees were negative; 
however, range of motion of the knees was limited (0 to 125 
degrees).  The Veteran is currently service-connected for pes 
planus/plantar fasciitis with posterior tibial muscle 
myofascial pain.  On review, it is unclear whether the 
Veteran has separate or additional disabilities related to 
the legs, ankles, or knees and if so, whether they are 
related to the Veteran's active service or service-connected 
disability.  Thus, additional examination is warranted.  See 
McLendon, supra.  

The issue of entitlement to service connection for 
degenerative changes of the lumbar spine is deferred pending 
receipt of SSA records.  

Accordingly, the case is REMANDED for the following action:

1.	Request the following records 
concerning the Veteran from the SSA: 
all medical records upon which any 
determination regarding disability 
benefits was based.  All records 
obtained or any response received 
should be associated with the claims 
folder.  

2.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his bilateral pes 
planus/plantar fasciitis with posterior 
tibial muscle myofascial pain.  The 
claims folder should be available for 
review and the examiner should indicate 
whether it has been reviewed.  All 
findings should be reported in detail.  

3.	Schedule the Veteran for an appropriate 
VA examination for his legs, knees, and 
ankles.  All necessary diagnostic tests 
and x-ray examinations should be 
completed.  The claims file should be 
available for review and the examiner 
should indicate whether it has been 
reviewed.  

The examiner is requested to state 
whether the Veteran has diagnosed 
disability of the bilateral legs, 
knees, and/or ankles distinct from the 
already service-connected bilateral pes 
planus/plantar fasciitis.  If so, the 
examiner should render an opinion as to 
whether such disability is at least as 
likely as not related to his active 
military service or was caused or 
aggravated by his service-connected 
bilateral pes planus/plantar fasciitis 
with posterior tibial muscle myofascial 
pain.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to an evaluation greater than 30 percent 
for pes planus/plantar fasciitis with 
posterior tibial muscle myofascial pain; 
and entitlement to service connection 
for bilateral leg condition, bilateral 
knee condition, degenerative changes of 
the lumbar spine; and bilateral ankle 
condition.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


